Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 December 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Philadelphia 10th Decemr 1781.
                        
                        I am informed by Admiral Digby that the Ship New Blessing Capt. Thomas Craven will be dispatched as a Cartel
                            from New York to Virginia with American prisoners and with Stores—Medicines and cloathing for the British seamen in
                            Hospital at Gloucester or else where—Your Excellency as the Commanding Officer of his Most Christian Majesty’s ships of
                            War will be pleased to point out the most convenient and proper places for the ship to come to, upon his arrival and
                            permit the Stores &c. to be landed—I inclose an Inventory of the Cargo as transmitted to me by the Admiral.
                        By an agreement entered into with the British Merchants at York and Gloucester, the Tobacco in which they
                            were to be paid for the Goods purchased from them on public Account was to be transported to New York under the sanction
                            of a Flag—and I have accordingly granted passports for the first Cargo that has been shipped: But as applications to me
                            at this distance will be attended with delay and inconvenience I must request the favor of your Excellency to grant
                            passports to any Vessel in future provided you have a Certificate from David Ross Esq. Commissioner of Trade for the State
                            of Virginia that such Vessel is actually laden with Tobacco of the description before mentioned.
                        I shall be happy to hear from you and to know that your Winter Cantonments are perfectly satisfactory. I have
                            the honor to be with the warmest attachment yr Excellency’s Most obt & hle servt

                    